Case: 20-30269     Document: 00515764510         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 3, 2021
                                  No. 20-30269                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Kelvin Wells,

                                                           Plaintiff—Appellant,

                                       versus

   Department of Family Services; State of Louisiana,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-526


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Kelvin Wells appeals the district court’s order
   dismissing his claims against Defendants-Appellees Department of Family
   Services and the State of Louisiana for lack of subject-matter jurisdiction.
   Wells’s claims against Defendants-Appellees arise out of alleged violations


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30269       Document: 00515764510             Page: 2      Date Filed: 03/03/2021




                                        No. 20-30269


   of his due process and equal protection rights under the Fourteenth
   Amendment.
          “The Eleventh Amendment bars a state’s citizens from filing suit
   against the state or its agencies in federal courts.” 1 Defendants-Appellees are
   the state of Louisiana and a state agency—the Department of Family
   Services—that did not waive their Eleventh Amendment immunity against
   suits in federal court. Therefore, the district court correctly concluded that
   the Eleventh Amendment deprived it of jurisdiction over Wells’s claims
   against Defendants-Appellees.
          Accordingly, we AFFIRM the district court’s dismissal of Wells’s
   claims for lack of subject-matter jurisdiction.




          1
             Cozzo v. Tangipahoa Par. Council--President Gov’t, 279 F.3d 273, 280 (5th Cir.
   2002) (citation omitted).




                                              2